DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 11/08/2022.
	Claims 1-6 have been amended. No Claims have been newly added or canceled. . Claims 1-6 remain pending in the application. 

Response to Amendment

The amendment filed 11/08/2022.has been entered. Claims 1-6 have been amended. No Claims have been newly added or canceled. . Claims 1-6 remain pending in the application. 
Applicant amendments to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 09/09/2022. The rejection has been withdrawn in view of the amended Drawings.
Applicant amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 09/09/2022.. The rejection has been withdrawn in view of the amended Claims.
Applicant amendments to the 35 U.S.C. § 112b rejections have overcome the rejections previously set forth in the Non-Final Office Action mailed on 09/09/2022. The rejection has been withdrawn in view of the amended Claims.


Response to Arguments


 	Regarding Applicant’s arguments, on page 8-12 of the remark filed on 11/08/2022, on the limitations of independent claim 1: “wherein each item of signature record data includes a hash value of a corresponding item of signature target data, a hash value of an item of signature record data inputted immediately previously, and a signature for the hash value of the corresponding item of signature target data and the hash value of the item of signature record data inputted immediately previously, and each item of milestone data includes a hash value of at least one item of milestone data generated earlier, and hash values of items of signature record data corresponding to all items of signature target data inputted after generation of an immediately previous item of milestone data..,”, arguments are not persuasive.
Applicant argues on page 9 last two lines and page 10 paragraph 1 of the remarks filed on 11/08/2022 that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate a signature record data. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Tanimoto teaches on Par. (0045) signature record data in the form of a signature log file with records, previous log entries and hash values. Examiner acknowledges and appreciates the applicants amendments to clarify signature target data and signature record data but Tanimoto still discloses on Par. (0045) and Par. (0123-0124) each signature record data including a hash of a corresponding item in the form of a document hash value and a hash value of an item of signature data that is previously inputted in the form of a previous signature log entry hash. Tanimoto includes various chaining of hash value as defined in Figure 3A labels 3005-3007. 
Applicant further argues on page 11 paragraphs 1-2 of the remarks filed on 11/08/2022 that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate each item of milestone data includes a hash value of at least one item of milestone data generated earlier, and hash values of items of signature record data corresponding to all items of signature target data inputted after generation of an immediately previous item of milestone data. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Examiner asserts that the specification is silent on what milestone data represents, Examiner acknowledges the Applicant’s perspective on page 11 paragraph 2 of the remarks filed on 11/08/2022 but Examiner asserts the claims as they are presently recited describe what the milestone data includes or is made up of not what the milestone data represents. Therefore Examiner broadly and reasonably interprets milestone data to be a log file or record in the digital signature management system that includes a combination of hash value. Tanimoto describes on Par. (0045) a log file or milestone data that includes a previous hash value and a corresponding hash value corresponding to a log entry. Examiner suggest amending the claims to differentiate the milestone data from signature record data because as the claims are presently recited signature record or log file/entries read on the limitation of milestone data. Examiner suggest further defining what milestone data represents not just what it includes or how it is used. 
Applicant further argues on page 11 paragraphs 1-2 of the remarks filed on 11/08/2022 that since the limitations have been amended from signature target data to signature record data the cited references fail to expressly or inherently disclose or make obvious the features that incorporate 

each item of signature record data includes a hash value of a corresponding item of signature target data, a hash value of an item of signature record data inputted immediately previously, and a signature for the hash value of the corresponding item of signature target data and the hash value of the item of signature record data inputted immediately previously, and each item of milestone data includes a hash value of at least one item of milestone data generated earlier, and hash values of items of signature record data corresponding to all items of signature target data inputted after generation of an immediately previous item of milestone data. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Tanimoto teaches on Par. (0045) each item of signature record data or the signature log files includes a hash value of a corresponding item of signature target data, in the form of document hash value, a hash value of an item of signature record data inputted previously in the form of a previous signature log entry hash value. Tanimoto further discloses on Par. (0045) as well as Figure 3A labels 3005-30007 a signature for the hash value of the corresponding item of signature target data and the hash value of the item of signature record data inputted immediately previously disclosing multiple records with numerous hash values that are corresponding, previously inputted and digital signatures of the log entry information. Examiner understand the Applicants perspective on Page 10 paragraph 1 of what the milestone and signature data includes, however as the claims are presently recited limitations such as a hash value of an item of signature record data inputted immediately previously” and the hash value of the item of signature record data inputted immediately previously” create confusion and could read on the same mapping of the limitation. Examiner suggest amending the claims to reflect the drawings of Figure 3 to differentiate the hash values in the signature record such as “a first hash value, a second hash value inputted immediately previously” etc. to eliminate confusion. Therefore the rejection is maintained. 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. (U.S Pub. No. 20030182552, hereinafter referred to as “Tanimoto”)
 in further view of Yang et al. (U.S Pub. No. 20200169417, hereinafter referred to as “Yang”)

	Regarding Independent Claim 1 (Currently Amended), Tanimoto teaches a digital signature management method implemented by one or a plurality of computers, the method comprising: (Par. (0028) “The configuration of the digital signature system of FIG. 1 includes a plurality of user devices 1a to 1c, a publication organization 2, an arbitrating device 3, and a network 4 connecting the devices to each other. The publication organization device 2 opens a user signature log entry to the public”; signature management system (digital signature system w/ organization) by one or a plurality of computers (user devices 1a-1c))
generating items of signature record data for items of signature target data inputted in chronological order; and (Par. (0045) “the signature log file 2013 of the example includes records 3001 to 3003 of which each includes such items as a number 3004, a previous signature log entry hash value 3005, a message or document hash value 3006, and signature or other party signature log entry information 3007.”; items of signature record data (signature log file with records, previous log entry hash value etc.)), (Par. (0046) “the signature log file 2013 is sequentially assigned in a time series and is employed to specify a particular record (signature log entry) in the signature log.”; inputted in chronological order (signature log file sequentially assigned in time series)), (Par. (0062) “The signature log entry number is a unique sequential number assigned to each signature log entry and is used to identify the signature log entry. For example, the signature log entry number of the signature being currently generated is obtained by adding one to the record number of the previous signature log entry. The signature log entry number is stored in the item 3004 in each record of the signature log file 2013. Numbers 1 to 3 respectively of the records 3001 to 3003 are signature log entry numbers”; signature record data [..] inputted in chronological order (signature log file and entry recorded in sequential order 1 to 3))
wherein each item of signature record data includes a hash value of a corresponding item of signature target data, a hash value of an item of signature record data inputted immediately previously, and  (Par. (0045) “the signature log file 2013 of the example includes records 3001 to 3003 of which each includes such items as a number 3004, a previous signature log entry hash value 3005, a message or document hash value 3006, and signature or other party signature log entry information 3007”; item signature record data includes (signature log file includes) a hash value of a corresponding item of signature target data (document hash value), a hash of an item of signature target data inputted immediately previously (a previous signature log entry hash value)), (Par. (0123-0124) “the signature generation processing on the digital signature generating side generates a digital signature for the message by applying a secret key to signature objective data obtained by combining with each other the message or a hash value thereof, a hash value of the signature log entry recorded at previous signature generation or reception, and the signature log entry number (identifier information) assigned to each signature log entry to identify a particular signature log entry from the generated signature log entrys. [..] the digital signature generating side generates a signature log entry for the generated signature by combining the signature log entry number (identifier information) assigned to each signature log entry to identify a particular signature log entry in the generated signature log entrys, the generated signature, and the hash value of the signature log entry generated at previous signature generation or reception and adds the new signature log entry to the signature log (signature log file 2013) to which the signature log entrys generated in the past are registered”; each item of signature record data includes a hash value [..] imputed immediately previously ( signature log entry combined with hash generated at a previous signature))
a signature for the hash value of the corresponding item of signature target data and the hash value of the item of signature record data inputted immediately previously, and (Par. (0045) “the signature log file 2013 of the example includes records 3001 to 3003 of which each includes such items as a number 3004, a previous signature log entry hash value 3005, a message or document hash value 3006, and signature or other party signature log entry information 3007”; a signature for the hash value of the corresponding item of signature target data (and signature or other party signature))), (Figure 3A labels 3005-3007; (signature for the hash value and the hash value of item signature target data inputted immediately previously (label 3007 is user signature with corresponding  previous hash value  and message/document hash value inside))(Examiner notes: The instant application states in the specification on Page 19 last 5 lines that target data can be document data. Therefore it will be broadly and reasonably interpreted that target data represents document or message data that is hashed. Examiner suggest amending the claims by defining the difference between target data and signature record data to further enhance the scope of the claim))
each item of milestone data includes a hash value of at least one item of milestone data generated earlier, and (Par. (0045) “the signature log file 2013 of the example includes records 3001 to 3003 of which each includes such items as a number 3004, a previous signature log entry hash value 3005, a message or document hash value 3006, and signature or other party signature log entry information 3007”; milestone data (the signature log file 2013) includes a hash value of a least [..] data generated earlier (previous signature log entry hash value))(Examiner notes: In the instant application the specification describes on Page 17-18 that milestone data is made up of a combination of hash values of an item signature record. Therefore it will be broadly and reasonably interpreted that a signature log entry with multiple hash values and a previous hash meets the claimed recitation. Examiner suggest amending the claims by defining what milestone data represents to further enhance the scope of the claims and alleviate any confusion))
hash values of items of signature record data corresponding to all items of signature target data inputted after generation of an immediately previous item of milestone data. ((Par. (0045) “the signature log file 2013 of the example includes records 3001 to 3003 of which each includes such items as a number 3004, a previous signature log entry hash value 3005, a message or document hash value 3006, and signature or other party signature log entry information 3007”; item signature record data includes (signature log file includes) a hash value of a corresponding item of signature target data (document hash value), a hash of an item of signature target data inputted immediately previously (a previous signature log entry hash value)), (Par. (0123-0124) “the signature generation processing on the digital signature generating side generates a digital signature for the message by applying a secret key to signature objective data obtained by combining with each other the message or a hash value thereof, a hash value of the signature log entry recorded at previous signature generation or reception, and the signature log entry number (identifier information) assigned to each signature log entry to identify a particular signature log entry from the generated signature log entrys. [..] the digital signature generating side generates a signature log entry for the generated signature by combining the signature log entry number (identifier information) assigned to each signature log entry to identify a particular signature log entry in the generated signature log entrys, the generated signature, and the hash value of the signature log entry generated at previous signature generation or reception and adds the new signature log entry to the signature log (signature log file 2013) to which the signature log entrys generated in the past are registered”; each item of signature record data includes a hash value [..] imputed immediately previously ( signature log entry combined with hash generated at a previous signature))
However Tanimoto does not explicitly teach generating an item of milestone data as a new item of signature target data every time a number of items of signature target data inputted reaches a predetermined value,
Wherein Yang teaches generating an item of milestone data as a new item of signature target data every time a number of items of signature target data inputted reaches a predetermined value, (Par. (0025) “The predetermined blocking condition includes: The number of to-be-stored data records reaches a quantity threshold. For example, each time one thousand data records are received, one new data block is generated, and the one thousand data records are written into the block. Or a time interval counting from a previous blocking moment reaches a time threshold.”; generating a new data block after a quantity threshold or number of inputted/received records corresponding to a new data block))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Yang within the teachings of Tanimoto to include generating an item of milestone data as a new item of signature target data every time the number of items of signature target data inputted reaches a predetermined value because of the analogous concept of managing digital signatures using verification of hash functions. Yang includes a process in which a generation of new item of signature target data is created every time a number reaches a predetermined value. This is important because it implements an innovative step of the digital signature lifecycle by having a detection mechanism that continuously creates new data when it is identified that a number of inputs is met. This proves vital in the checking of authenticity of a signature because only after a predetermined value is met that the user can allow the generation of new items. This solves the issue of overflow in storage of items of digital signatures and allows the system to manage and regulate the number of items produced based on a threshold.

Regarding Dependent Claim 2 (Currently Amended), the combination of Tanimoto and Yang teach the method of claim 1, Tanimoto further teaches the digital signature management method according to claim 1, further comprising: with respect to to-be-verified signature target data being the item of signature target data to be subjected to authenticity verification, (Par. (0128) “the verification processing on the digital signature verifying side, there is executed the log verification processing in which for a verification objective digital signature generated or received in the past, it is verified to determine whether or not the verification objective digital signature generated or received in the past matches signature data contained in the signature log entry received or generated when the digital signature is generated or received and it is further verified to determine whether or not the signature log entrys are correctly chained to each other from the latest valid signature log entry to the signature log entry containing the verification objective signature data”; to-be-verified signature target data (verification of signature data in log entry))
checking authenticity of the item of milestone data including a hash value of the to-be-verified signature target data to check the authenticity of the to-be-verified signature target data. (Par. (0087) “the program 2009 verifies the chain of record from the signature log entry having the number equal to that of the opened signature log entry to the signature log entry corresponding to the signature for verification. Specifically, the program 2009 compares the hash value between two successive signature log entrys in the signature log file 2013. If the hash values are equal to each other, the program 2009 assumes that the signature log entrys has a correct continuity of the chain”; check authenticity of an item including a hash value of the to-be-verified (verification of signature log entry includes comparing hash values  [..] if the hash values are equal [..] correct))


	Regarding Claims 4-5 (Currently Amended), claims 4-5 are system claims that recite similar limitations to claims 1-2 and the teachings of Tanimoto and Yang address all the limitations discussed in claims 1-2 and are thereby rejected under the same grounds.



Claims 3 and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. (U.S Pub. No. 20030182552, hereinafter referred to as “Tanimoto”)  and Yang et al. (U.S Pub. No. 20200169417, hereinafter referred to as “Yang”) in further view of Turetsky et al. (U.S Pub. No. 20200118068, hereinafter referred to as “Turetsky”)

Regarding Dependent Claim 3 (Currently Amended), the combination of Tanimoto and Yang do not explicitly teach the digital signature management method according to claim 2, further comprising: when checking authenticity of first milestone data being a first item of milestone data, checking authenticity of second milestone data being another item of milestone data including a hash value of the item of signature record data corresponding to the first milestone data to check the authenticity of the first milestone data.
Wherein Turetsky teaches the digital signature management method according to claim 2, further comprising: when checking authenticity of first milestone data being a first item of milestone data, (Par. (0055) “GTM childchains 111-114 retain information specific to each class of GTM operations, for example, operations data, transaction records, audit trails, and event milestones to document completion of specific tasks. The event milestones recorded on each childchain are then combined into Global Trade Visibility/Business Partner Collaboration entries by a block aggregator 118 that collects and compresses transaction data stored on each childchain 111-114. Blocks of GTV/BPC entries produced by the block aggregator 118 are recorded on the GTM subchain 100. One way hashes of GTV/BPC entries or other forms of aggregate GTM subchain data are then assembled into mainchain blocks 106 and then recorded on the international trade blockchain”; milestone data (blocks with milestone events)), (Par. (0085) “Milestone events for products moving out of or into FTZs include goods valuation, authentication of shipment country of origin, export product designation, inter zone product designation, and clearance through customs and boarder protection. Milestone events for moving products out of- in to- CBWs include product classification,”; checking authenticity of first milestone data ( milestone events include authentication))
checking authenticity of second milestone data being another item of milestone data including a hash value of the item of signature record data corresponding to the first milestone data to check the authenticity of the first milestone data. (Figure 2 labels 204-205; second milestone data (label 205) including a hash value of an item of signature record data corresponding to first milestone data (label 205 with “Hash 0” that is in first milestone data (label 204 with Hash 0)), (Par. (0080) “GTM operation; a digital signature (302, 322, 342) that allows users to verify blocks and block entries; the cryptographic hash (303, 323, 343) of the previous block (the genesis block will not have a previous block); and the cryptographic hash (304, 324, 344) of the current block.”; checking authenticity of second milestone data (verify blocks with hash values of previous block))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Turetsky within the teachings of Tanimoto and Yang to include checking authenticity of second milestone data being another item of milestone data including a hash value of an item of signature record data corresponding to the first milestone data to check the authenticity of the first milestone data because of the analogous concept of digital signature using hash verification and milestone data. Turetsky includes a process in which a first and second milestone are checked for authenticity and that the second milestone data includes a hash of the first milestone data. This is important because it allows the verification of digital signatures to be even more accurate and thorough. Because of the second milestone data including a hash indicating the first milestone data and chain of trust is established and record data pertaining to the signatures are securely protected. This allows users to be aware of trusted entities as opposed to modified or altered signature data that can lead to compromise or forged entities in communication. This implementation maintains the integrity of the system as a whole and creates high credibility. 



Regarding Dependent Claim 6 (Currently Amended), claim 6 recites similar limitations to claim 3 and the teachings of Tanimoto, Yang and Turetsky address all the limitations discussed in claim 3 and are thereby rejected under the same grounds.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mosko; Marc E. (U.S Pub. No. 20150341175) “SYSTEM AND METHOD FOR CIRCULAR LINK RESOLUTION WITH HASH-BASED NAMES IN CONTENT-CENTRIC NETWORKS”. Considered this reference because it addressed portions of digital signatures using hash chaining for verification.

Li; Yize (U.S No. 10790988) Managing Blockchain-based Centralized Ledger Systems”. Considered this application because it relates to the chronological ordering of items of a digital signature much like the instant application.

Griffin; Phillip H. (U.S No. 10419209) “Parallel Assurance Of Blockchain Signatures”. Considered this application because it addressed domain the verification of digital signatures using hash values as well as milestone data.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/ELENI A SHIFERAW/           Supervisory Patent Examiner, Art Unit 2497